      Case 3:19-cv-00527-RV-MJF Document 29 Filed 08/10/21 Page 1 of 2




              UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION

GERALDO O’KEITH BURNETT,

      Petitioner,

v.                                                 Case No. 3:19-cv-527-RV-MJF

MARK S. INCH,

     Respondent.
___________________________/

                                     ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated July 8, 2021. (Doc. 28). The parties were furnished a

copy of the Report and Recommendation and were afforded an opportunity to file

objections pursuant to Title 28, United States Code, Section 636(b)(1). No objections

have been filed.

      Having considered the Report and Recommendation, I conclude that the

Report and Recommendation should be adopted.

      Accordingly, it is ORDERED:

      1.     The Magistrate Judge’s Report and Recommendation (Doc. 28), is

adopted and incorporated by reference in this Order.


                                    Page 1 of 2
      Case 3:19-cv-00527-RV-MJF Document 29 Filed 08/10/21 Page 2 of 2




      2.    The petition for writ of habeas corpus (Doc. 1), challenging the

judgment of conviction and sentence in State of Florida v. Geraldo O’Keith Burnett,

Escambia County Circuit Court Case No. 2013-CF-3818, is DENIED.

      3.    A certificate of appealability is DENIED.

      4.    The clerk of court shall close this case file.

      DONE AND ORDERED this 10th day of August, 2021.



                                /s/ Roger Vinson                /
                                ROGER VINSON
                                SENIOR UNITED STATES DISTRICT JUDGE




                                    Page 2 of 2
